Edwards, P. J.
The bail already given by defendant is in the sum of $50,000. The bail is for appearance only. A few weeks ago the district attorney made an application before one of the judges for an order increasing the amount of bail. The judge held the matter under advisement and stated that the application would be submitted to the court in banc. The consideration of the matter was held over until after the grand jury had made their report. The three judges have now passed upon the application, and they are unanimously of the opinion that the bail already given is sufficient.
In fixing the amount of bail for appearance in a criminal case, several matters are to be considered. First of all, it is a constitutional guaranty that excessive bail shall not be required. This provision is found in the Constitution of the United States and in that of Pennsylvania. If the charge against the defendant is that of embezzlement, the court should have regard to the amount of the defalcation, but this does not altogether control the action of the court, because the bail is for appearance and not for security; and where it appears that security, in a greater or lesser amount, has been given to the party or body defrauded, the amount involved is of less importance. In general, the matters to be considered in fixing the amount of bail are: (1) The gravity of the offence; (2) the sum embezzled; (3) the penalty in case of conviction; (4) the age and condition of health of the defendant; and (5) the prior standing and reputation of the defendant.
Now, July 29, 1924, the application to increase the bail of defendant for appearance is denied.
From William A. Wilcox, Scranton, Pa.